Exhibit 10.02

 

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits information subject to the confidentiality request.
Omissions are designated as [*****]. A complete version of this exhibit has been
filed with the Securities and Exchange Commission.

 

 

Google AdWords PSP Addendum 

This Google AdWords PSP Addendum (“Addendum”) is entered into by ReachLocal,
Inc. (“ReachLocal US”), ReachLocal Europe B.V. (“ReachLocal Europe”) and the
ReachLocal Affiliates on behalf of themselves and their Affiliates as of July 1,
2014 (“Effective Date”) (each a “PSP” or “Customer” and, collectively,
“ReachLocal PSP”) and Google Inc. and the Google Affiliates (together,
“Google”). This Addendum is an addendum to the Google Advertising Program Terms
(available at www.google.com/ads/terms, the version of such terms applicable to
a PSP being determined by the country in which the relevant PSP entity’s billing
address is located, the “Ads Terms”), which are hereby incorporated by
reference. Any use of the AdWords API by PSP will also be subject to the terms
and conditions of the AdWords API (available at
www.google.com/apis/adwords/terms.html the “API Terms”). This Addendum, the Ads
Terms, and, if applicable, the API Terms (collectively, the “PSP Agreements”)
govern ReachLocal PSP’s participation in Google’s AdWords advertising program
(the “AdWords Program”) as a reseller appointed by Google (the “PSP
Appointment”). Any capitalized terms not defined in this Addendum have the
meanings assigned to them in the Ads Terms. With respect to Google, all rights
and obligations hereunder with respect to a PSP incorporated in (i) North
America or South America (except Brazil and Mexico) shall be that of Google
Inc.; (ii) Asia and Australia shall be that of Google Asia Pacific Pte. Ltd.;
(iii) Brazil and Mexico shall be that of the applicable Google Affiliate
organized in such territory; and (iv) all other territories shall be those of
Google Ireland Limited. “Affiliate” means with respect to a party, an entity
that directly or indirectly controls, is controlled by or is under common
control with such party. All rights and obligations hereunder with respect to a
PSP incorporated in (i) North America or South America (except Brazil and
Mexico) shall be that of ReachLocal, Inc.; (ii) Europe, Asia and Australia shall
be that of ReachLocal Europe B.V; and (iii) Brazil and Mexico shall be that of
the applicable ReachLocal Affiliate organized in such territory.

 

 

1.

PSP Appointment. Google authorizes each PSP to be a non-exclusive authorized
reseller of AdWords Program advertising inventory that is made generally
commercially available by Google (“AdWords Inventory”) to Advertisers in the
territories listed in Exhibit G. Google, in its sole discretion, reserves the
right to disallow certain Advertisers from being activated or served through PSP
(even after initially accepting the Advertiser). “Advertiser” means a third
party advertiser that a PSP resells AdWords Inventory to.

 

2.     Obligations.     

 

 

(a)

PSP Obligations. Each PSP will (i) use commercially reasonable efforts to
activate Advertisers, (ii) ensure that any description of a final product
incorporating AdWords Inventory that PSP sells to Advertisers (“Retail Product”)
includes the product characteristics set forth in Exhibit A, (iii) perform its
obligation under this Addendum in a timely and professional manner with
competent qualified individuals exercising due skill and care; and (iv) comply
with all applicable anti-bribery laws, including, without limitation, the U.S.
Foreign Corrupt Practices Act of 1977 (“Anti-Bribery Laws”), which prohibit
corrupt offers of anything of value, either directly or indirectly, to anyone,
including a government official, to obtain or keep business or to secure any
other improper commercial advantage. “Government officials” include any
government employee; candidate for public office; and employee of
government-owned or government-controlled companies, public international
organizations, and political parties, (v) comply with all other applicable laws,
rules and regulations in fulfilling its obligations under this Addendum
(including without limitation any obligation to (A) disclose to its Advertisers
its receipt of a Performance Bonus and/or (B) pass any portion of Performance
Bonus back to its Advertisers), (vi) complete and pass the “Third-Party
Compliance Audit” available at
http://www.google.com/adwords/thirdpartycompliance/steps.html, (vii) within 60
days of receiving a Feedback Notice, as defined below, provide a plan to address
the negative feedback related to such Feedback Notice, and (viii) not actively
solicit sales of AdWords Inventory to businesses whose registered address and/or
principal place of business is outside the Territory (which is set forth on
Exhibit D). For purposes of interpreting Section 2(a)(viii) of this Addendum, to
“actively solicit sales” includes advertising AdWords Inventory on a PSP web
property which is behind a log-in page, and thus viewable only by the Advertiser
who has logged in.  Advertising AdWords Inventory on Partner’s home page does
not constitute active solicitation of sales.  Notwithstanding anything to the
contrary in this Agreement, the parties acknowledge that PSP may resell AdWords
Inventory in accordance with this Addendum to any third party if such third
party approaches PSP without being solicited (“passive sales”).

  

 
1

--------------------------------------------------------------------------------

 

 

 

(b)

Google Obligations. Google will make available a dedicated Google AdWords
account manager to support each PSP. Google will pay ReachLocal PSP a
performance bonus per Performance Period in accordance with Exhibit B. Google
may select the form of performance bonus (i.e., by check, wire transfer or
AdWords Program credit) at its sole discretion.

 

 

(c)

Joint Obligations. ReachLocal PSP and Google will have executive business
reviews to discuss key operational, sales and marketing objectives, agreed upon
actions and observed impact, and potential growth opportunities, the details of
such business reviews (e.g., location, timing and format) to be agreed upon by
the parties.

 

 

3.

Brand Features. Each party will own all right, title and interest to trade
names, trademarks, service marks, logos and domain names secured by such party
from time to time (“Brand Features”). In performing its obligations under this
Addendum, a PSP may only refer to itself as a “Google AdWords Premier SMB
Partner” (or another designation as communicated to a PSP by Google from time to
time). Google authorizes each PSP to display the “Google AdWords Premier SMB
Partner” Brand Feature (or another applicable Brand Feature), as provided to PSP
by Google in writing, in the Territories, during the Term solely in accordance
with the Trademark Guidelines available at www.google.com/permissions and solely
for the purpose of fulfilling PSP’s obligations set forth in this Addendum. Each
PSP must submit all materials containing Google’s Brand Features to Google for
prior written approval. Each PSP authorizes Google to use each PSP’s Brand
Features in connection with this Addendum during the Term in connection with
Google’s marketing presentations and materials (e.g., a web page created by
Google that contains each PSP’s Brand Features and links to the applicable PSP
home page or relevant page on the applicable PSP’s website). Google may revoke
or suspend the rights granted under this section for a particular Territory in
its sole and reasonable discretion if Google believes that the applicable PSP
organized in such Territory has breached the PSP Agreements or Partner Policies,
provided that Google provides written notice of such revocation or suspension to
the applicable PSP. “Partner Policies” means the “Google Third-Party Policy” (or
under a different name as communicated to ReachLocal PSP by Google) found in
Google’s policies available at www.google.com/ads/policies.

 

 

4.

Account Management. Each PSP will use best account management practices in
managing the AdWords accounts, including, without limitation:

 

 

(a)

creating only one AdWords account for each Advertiser,

 

(b)

uploading complete and accurate business name, address, and URLs for each
Advertiser and

 

(c)

being responsible for all account activation and management (e.g., geo-targeting
or geo-modified keywords and local extensions).

 

PSP will be granted access to My Client Center and Consolidated Billing (subject
to the applicable terms and conditions for such tools).

 

 

5.

Customer Service. Each PSP will be solely responsible for providing all customer
service (including, without limitation, billing and collections) to Advertisers
it activates in the AdWords Program, in accordance with industry standards,
which at the minimum will include: (a) phone support during business hours and
(b) response to e-mail queries within 5 business days, with immediate resolution
for any issues when possible. Each PSP agrees that Google will have the right,
upon request, to review samples of communications sent by each PSP to
Advertisers in connection with the transactions contemplated by this Addendum.
Google will also have the right to send customer satisfaction questionnaires to
Advertisers and, in connection with such right, each PSP will provide customer
information (e.g., account activation date, business name) as requested by
Google (or by a third-party market research partner on behalf of Google) and in
the format requested by Google within 30 days of such request, provided that
such request does not conflict with applicable legal requirements, including
European data privacy requirements.

 

 

6.

Subcontractors. Each PSP may, subject to Google’s written consent (which can be
revoked at any time), use subcontractors solely to assist PSP with its sales,
marketing and technology fulfillment obligations under this Addendum. Each PSP
must enter into a written agreement with subcontractor, which contains terms
that are at least as protective of Google as the terms of this Addendum.
ReachLocal PSP remains responsible for compliance of subcontractor and its
personnel in all respects with this Addendum.

  

2 
Confidential material redacted and filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------

 

 

 

7.

Channel Partners/Channel Conflict. Pursuant to Section 6, Channel Partners (as
defined in Exhibit B) are subcontractors under this Addendum and Google will pay
Reseller Performance Bonus based on Qualified Advertisers activated by its
Channel Partners; provided that such Channel Partners have complied with the
terms and conditions of this Addendum (including, without limitation, compliance
with law, transparency to Advertisers as set forth in Section 9(a) and Exhibit
A, and [*****]. Each PSP agrees to the following:

 

 

(a)

Each PSP has or will enter into written agreements with Channel Partners which
contains terms that are consistent with and at least as restrictive as the terms
of this Addendum (each a “Channel Partner Agreement”);

 

(b)

Channel Partner Agreements will include audit rights which can be exercised
directly by Google;

 

(c)

Channel Partner Agreements will expressly provide that Google is a third party
beneficiary to the Channel Partner Agreements so that Google may directly
enforce the terms of the Channel Partner Agreements against the Channel
Partners;

 

(d)

Each PSP will require that Channel Partners include the total Retail Price (as
defined in Exhibit C) including Set-up Fee (as defined in Exhibit A) on the
Reseller’s platform;

 

(e)

Each PSP will ensure that Channel Partners will not refer to itself as a “Google
AdWords Premier SMB Partner”; and

 

(f)

all information provided to Google regarding Channel Partners and Qualified
Advertisers activated by Channel Partner is complete, correct and current.

 

Each PSP remains responsible for compliance of Channel Partners and its
personnel in all respects with this Addendum To the extent that any act or
omission by any Channel Partner would constitute a breach of this Addendum if
committed by a PSP, and such PSP shall be liable to Google for such act or
omission as if the act or omission had been committed by PSP. On a quarterly
basis, ReachLocal PSP will provide to Google a list of top Channel Partners and
Google may work directly with such Channel Partners [*****] to ReachLocal PSP.
In the event that Google decides to work directly with a Channel Partner as a
PSP, the Eligible Ad Spend from such Channel Partner shall be excluded from all
applicable Comparison Periods (as defined in Exhibit B) for purposes of
calculating the Performance Bonus.

 

[*****]

 

 

 

8.

Training. Google agrees to train each PSP on the AdWords Program, including (a)
how to resell AdWords Inventory and (b) how to create and manage Advertiser
accounts, the details of such training to be determined by Google in its sole
discretion. PSP agrees that all of its (i) AdWords account managers and other
applicable business functions will pass the “Google Advertising Fundamentals
Exam” and the “Search Advertising Advanced Exam” within 60 calendar days of the
Effective Date (as defined below) and stay qualified during the Term and (ii)
sales force who are selling AdWords Inventory hereunder, including, without
limitation, any subcontractors, will have passed the sales exam as required by
Google within 6 months of the Effective Date (collectively, “AdWords
Qualified”). If relevant personnel who are AdWords Qualified leave the
employment of a PSP, the PSP will ensure that any replacement personnel become
AdWords Qualified within 90 days from such departure.

 

 

9.

Reporting Requirements; Records and Audit Rights.

 

 

(a)

Reports to Advertiser. ReachLocal PSP will provide Advertiser with reporting
data as frequently as existing reporting from PSP to Advertiser, but no less
than on a monthly basis, that discloses absolute dollars (or the relevant local
currency, as applicable) spent on Google and performance (at a minimum cost,
clicks and impressions of users on the AdWords account of that Advertiser), in a
reasonably prominent location. Any reports must be provided in a manner
consistent with existing customer reporting methods (e.g., postal mail or
email), and available in any online reporting system provided to Advertisers.

 

(b)

Reports to Google. ReachLocal PSP will deliver to Google the written reports set
forth in Exhibit C.

 

(c)

Records and Audit Rights. ReachLocal PSP will keep and maintain complete and
accurate books, records and accounts relating to this Addendum and conduct
internal audits as are reasonably required to verify continuing compliance with
this Addendum. During the Term, and for a period of one year thereafter, Google
may, upon 30 calendar days’ prior written notice and during normal business
hours, have an independent auditor review and audit ReachLocal PSP’s relevant
records to confirm each PSP’s compliance with this Addendum. Auditor will only
have access to those books and records of each PSP which are reasonably
necessary to confirm such compliance. Any such audit will be at Google’s
expense, but if such audit reveals any material breach of this Addendum, PSP
will promptly pay to Google all costs and expenses of such audit. ReachLocal PSP
will promptly correct any noncompliance revealed by an audit.

  

3 
Confidential material redacted and filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------

 

 

 

10.

Billing; Payment. Google will invoice each PSP each month by providing an
aggregate-level bill to ReachLocal US for those PSPs located in North and South
America (except Brazil and Mexico) (the “Americas Territory”), to ReachLocal
Europe for those PSPs located in all other countries in the Territory (except
Brazil and Mexico) (the “Non-Americas Territory”), to ReachLocal Brasil Servicos
Online De Marketing Limitada for Brazil and ReachLocal Mexico De R.L. De C.V.
for Mexico. Payment by ReachLocal US, ReachLocal Europe, ReachLocal Brasil
Servicos Online De Marketing Limitada, or ReachLocal Mexico De R.L. De C.V. to
Google will be due within the period of time from the invoice date as set forth
in Exhibit F of this addendum. In the event Google, at its sole discretion,
decides to offer reimbursement for travel, entertainment, marketing, or other
expenses, Google will only do so if (a) the applicable PSP has obtained written
approvals from Google prior to such PSP’s expenditure and (b) requests for
reimbursement are supported by detailed records.

 

 

11.

Confidentiality. No party may disclose the terms or conditions of this Addendum
(except when required by law) or make any public statement regarding the
relationship contemplated by this Addendum without the prior written consent of
the other party. PSP may not disclose the terms, conditions or existence of any
non-public aspect of the PSP Appointment, except to its professional advisors
under a strict duty of confidentiality or as necessary to comply with applicable
law.

 

 

 

12.

Term; Termination. This Addendum will commence on the Effective Date and will
continue through June 30, 2017 (the “Term”), unless terminated earlier in
accordance with this Section. Either party may terminate this Addendum: (a) if
the other party materially breaches any term or condition of this Addendum and
fails to cure such breach within 30 calendar days after receiving written notice
thereof; or (b) for any reason or no reason (1) before any renewal, upon 60
calendar days’ prior written notice to the other party and (2) after any
renewal, upon written notice to the other party. Google may terminate this
Addendum immediately upon written notice to ReachLocal PSP if: (A) a PSP
breaches (i) Section 10 (Confidentiality) or Section 3 (Brand Features), (ii)
Google or Partner Policies or (iii) the API Terms; (B) Google terminates the
AdWords Program; (C) Google believes, in good faith, that a PSP has violated or
caused Google to violate any laws (including but not limited to Anti-Bribery
Laws); (D) a PSP misses the Minimum Qualified Advertiser Threshold (as defined
in Exhibit B) as calculated on the last day of the Performance Period to which
the Minimum Qualified Advertiser Threshold corresponds for any Performance
Period; (E) [*****]; (F) [*****]; or (G) [*****]. If a PSP’s actions or
inactions gives rise to a right to terminate this Addendum by Google, then
Google may, in its reasonable discretion, subject to the notice and cure period
set forth above, revoke all rights that such PSP has under this Addendum
(including the licenses granted in Section 3 of this Addendum (“Brand Features”)
or revoke such PSP’s rights in the applicable Territory where such actions or
inactions arose and Google will have no obligations to include such PSP’s
Eligible Ad Spend in the Performance Bonus calculation after the date of
termination. For the sake of clarification, with respect to subparagraphs (D),
(E), (F) and (G), Google may only terminate with respect to the PSP that has
failed to comply with such requirements. Upon termination or expiration of the
Ads Terms or the API Terms, this Addendum will automatically terminate. Sections
9(c), 11 and 12 will survive any expiration or termination of this Addendum.
Termination or expiration of this Addendum does not (x) terminate the Ads Terms
which will continue to apply to all AdWords accounts created by PSP on its own
behalf or on behalf of Advertisers, or (y) prevent PSP from participating in the
AdWords program pursuant to the Ads Terms.

 

 

Agreed and accepted:

 

 

GOOGLE INC.

 

PREMIER SMB PARTNER: REACHLOCAL, INC.

By: /s/ Nikesh Arora

By: /s/ Jason Whitt

Name: Nikesh Arora

Name: Jason Whitt

Title: President, Global Sales and Business Development Google Inc.

Title: SVP Corporate Development

Date: June 26, 2014

Date: June 25, 2014

  

4 
Confidential material redacted and filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------

 

 

 

GOOGLE IRELAND LIMITED

 

PREMIER SMB PARTNER: REACHLOCAL EUROPE BV

By: /s/ Clare Twomey for Graham Law

By: /s/ Craig Harris

Name: Clare Twomey for Graham Law

Name: Craig Harris

Title: Board Director

Title: Director

Date: June 27, 2014

Date: June 25, 2014

   

 

 

GOOGLE ASIA PACIFIC PTE. LTD.



PREMIER SMB PARTNER: REACHLOCAL BRASIL SERVICOS ONLINE DE MARKETING LIMITADA

By: /s/ Marco Borla

By: /s/ Jose G. B. Coscelli

Name: Marco Borla

Name: Jose G. B. Coscelli

Title: Finance Director Google Asia Pacific Pte. Ltd.

Title: General Manager Latin America

Date: June 27, 2014

Date: June 26, 2014

 

 

 

GOOGLE OPERACIONES DE MEXICO S DE RL DE CV



PREMIER SMB PARTNER: REACHLOCAL MEXICO, S. DE R.L. DE C.V.

By: /s/ Fernando Gimena

By: /s/ Jose G. B. Coscelli

Name: Fernando Gimena

Name: Jose G. B. Coscelli

Title:

Title: General Manager Latin America

Date: June 26, 2014

Date: June 26, 2014

 

 

 

 

GOOGLE BRASIL INTERNET LTDA.

By: /s/ Fabio Coelho

Name: Fabio Coelho

Title: Director General

Date: June 26, 2014

 

 

5 
Confidential material redacted and filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Retail Product

 

 

1.

Retail Product: ReachSearch characteristics:

 

In the event that PSP charges a separate fee for setting up the AdWords account
as part of Retail Product (“Set-up Fee”), PSP will apply the Set-up Fee only
once per Advertiser upon the creation of the AdWords campaign and the Set-up Fee
will not exceed USD$999 per Advertiser.

 

 

2.

PSP must clearly disclose in writing during the process of reselling AdWords
Inventory, on PSP’s website and in the marketing and promotional materials
designed to promote PSP’s services and offerings as a Google AdWords Premier SMB
Partner to the Advertiser, that the Retail Product includes a management fee
over the cost of purchase of AdWords Inventory.

 

3.

In the event that PSP wishes to change the Retail Product characteristics set
out in Section 1, it must: (a) notify Google in writing (including by e-mail),
and (b) receive written confirmation (including by e-mail) from Google of
Google’s agreement.

 

4.

Subject to Section 3, to the extent permitted by applicable law, PSP agrees to
consult with Google in good faith with respect to the creation and development
of Retail Products under the Addendum and this Exhibit A, and to communicate to
Google the characteristics of each Retail Product prior to their
commercialization; provided always that PSP will be free to charge Advertisers
whatever final Retail Prices PSP chooses for the Retail Product in its sole
discretion.

 

6 
Confidential material redacted and filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------

 

 

 EXHIBIT B

 

Performance Bonus

 

[*****]

 

7 
Confidential material redacted and filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

PSP Reports

 

[*****]

 

 

 

8 
Confidential material redacted and filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

Share to AdWords Objective by Territory

 

[*****]

 

 

9 
Confidential material redacted and filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

Eligible Ad Spend by Territory

 

[*****]

 

 

10 
Confidential material redacted and filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

Payment Window

By Territory

 

Territory Where PSP is Located

Payment Window From Invoice Date

(days)

United States

45

Canada

45

Mexico

45

Brazil

45

United Kingdom

30

Netherlands

30

Germany

30

Belgium

30

Russia

30

Poland

30

Czech Republic

30

Slovakia

30

Austria

30

Japan

60

Australia

30

New Zealand

30

 

 

11 
Confidential material redacted and filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------

 

 

EXHIBIT G

 

Territories

 

United States

Canada

Mexico

Brazil

United Kingdom

Netherlands

Germany

Belgium

Russia

Poland

Czech Republic

Slovakia

Austria

Japan

Australia

New Zealand

 

12

Confidential material redacted and filed separately with the Securities and
Exchange Commission.

 

 

 

 

 